DETAILED ACTION

Response to Amendment
	In view of the arguments and amendments to Claims 1-3 and 7-9, and cancellation of Claims 4-6, the previous §112(b) rejections directed to the claims are withdrawn.
	In view of the amendments to Claims 1-3 and 7-9, and cancellation of Claims 4-6, the previous prior art rejections directed to the claims are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0199411 (Carpenter).
In regards to Claims 1 and 7-9, Carpenter teaches a cemented carbide for oil and gas applications comprising a hard phase comprising WC and a binder phase, wherein the cemented carbide composition comprises WC and, in wt-%, 3-11 Ni, 0.5-7 Cr, and 0.3-1.5 Mo (Claim 1), wherein the WC content is 80-95 wt. % and the binder content is 5-20 wt. % (Claim 4), and wherein in one embodiment, the average WC powder grain size is between 0.6 and 1.5 µm (¶44) – which overlaps with the claimed limitations of a cemented carbide having a hard phase and a binder phase, the cemented carbide comprising, Ni: 5.9-9.0 wt. %; Cr: 0.45-0.75 wt. %; Mo: 0.55-0.85 wt.%; and WC: 85-95 wt.% based on a total amount of the cemented carbide (instant Claim 1), wherein the binder phase is present in an amount of 7-11 wt. % of the cemented carbide, and wherein the WC has a grain size of from 0.5-0.7 µm (instant Claim 1), wherein Ni is present in an amount of 7.0-8.0 by wt. % of the cemented carbide (instant Claim 7), Cr in an amount 0.55-0.75 wt. % (instant Claim 8), and Mo in an amount of 0.65-0.80 wt. % (instant Claim 9).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Furthermore, given that Carpenter teaches that the average WC powder grain size is by FSSS between 0.6 and 1.5 μm (¶44), and a substantially similar process of manufacture as that of the instant application, one of ordinary skill in the art would expect the product to exhibit substantially similar properties, including grain size of WC.  
As to Claim 1, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The prior art reference teaches a method of manufacturing a cemented carbide, including mixing powders to form the hard constituents and powders, such as sintering from 1350-1500 °C using vacuum sintering or sintering at 40-120 bar (¶42), wherein the average WC powder grain size is 0.6-1.5 µm (¶44).  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that the powdered components were mixed, milled, and sintered at 1350-1500 °C and 5 MPa (Page 10, Lines 5-21; Claim 12).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a grain size of from 0.5-0.7 µm of WC (instant Claim 1).
In regards to Claims 2-3, given that the composition as disclosed by Carpenter substantially overlaps with that of the as claimed in the instant application, one of ordinary skill in the art would find it obvious that the quotient calculated as the proportion of one component of Cr and Mo of the binder to the total components in binder, to correspond to and/or overlap with the ranges of quotient wt. % as set forth in instant Claims 2-3.  
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.



Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as Carpenter fails to teach or suggest every element of the presented claimed subject matter, in particular the WC grain size range of 0.5-0.7 µm, as presented in the amended claims (Applicant’s Arguments, Pages 10-12).  Applicant argues that Carpenter, as demonstrated in ¶52, at best discloses a sintered structure of a cemented carbide composed of WC with a grain size of 0.8 µm, which is different from Applicant’s cemented carbide of 0.5-0.7 µm grain size; a person having ordinary skill in the art would not have been motivated to lower the WC grain size by about 13% to be in a range as claimed, as Carpenter is simply silent in the regard (Page 12).  
In regards to Applicant’s arguments, Examiner respectfully disagrees.  As presented in the Non-Final Rejection mailed on 07/20/2022 and discussed above, Examiner presented a clear teaching of Carpenter disclosing that the average WC powder grain size is by FSSS between 0.6 and 1.5 μm (¶44), which still overlaps with the claimed range of 0.5-0.7 µm.  
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Therefore, one of ordinary skill in the art would recognize that given that Carpenter teaches that the WC powder used overlaps with that of the claimed range of 0.5-0.7 µm, it would result in a cemented carbide having the same.  
	Additionally, as discussed above, Carpenter teaches a substantially similar process of manufacture as that of the instant application, one of ordinary skill in the art would expect the product to exhibit substantially similar properties, including grain size of WC.  
In regards to Applicant’s argument that Carpenter teaches, at best, a WC grain size of 0.8 µm (Applicant’s Arguments, Page 12), Examiner respectfully disagrees.  The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
	Therefore, the teachings of Carpenter is not limited to exemplary embodiments; furthermore, Carpenter has already disclosed that that the average WC powder grain size is by FSSS between 0.6 and 1.5 μm (¶44).
Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  In particular, Applicant has not provided sufficient evidence, in the form of data or an affidavit, to meet its burden of proper evidence to argue the rationale of the Rejections.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784